DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/851,582, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The only support in the provisional application is some slide presentation with little description thereof and drawings which do not match the instant application.

Information Disclosure Statement
The information disclosure statement filed 8/10/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign Office Action has no translation or explanation of relevance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with limitations drawn to a manner of operation the claimed device and/or non-functional descriptive material—see below.  One of ordinary skill would not be able to readily understand the scope of the invention in view of these limitations.  Further, some dependent claims are purely drawn to a manner of operating the device and therefore fail to further limit the parent claim.  In view of compact prosecution, when appropriate the Examiner has taken care to point to prior art which may describe similar features as recited in the claim.
The Examiner suggest amendments to bring into structure the functional limitations such as “a first processor configured to…” or “the control circuit configured to…”, etc.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee (see IDS, “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”) in view of Zidan (US 2018/0166134).
Regarding claim 1, Shafiee discloses a control circuit for a neural network system (see Figures 1-2), the control circuit comprising: a first multiply accumulate circuit comprising n memristive cells (see Figure 1 (b) for example), second terminals of the n memristive cells are connected with a first bit line (connected to S&H), and control terminals  (from DAC) of the n memristive cells are respectively connected with n word lines; a first neuron value storage circuit (in view of page 16, right column next to last paragraph “has input/output registers” with the n word lines, and comprising n registers, wherein n neuron values of a first layer are stored in the corresponding registers (neuron values are input through the input register); and a first processor connected with the first bit line (see page 16, section C); wherein in an application phase of the neural network system, the first neuron value storage circuit controls the n word lines according to binary codes of the n neuron values, so that the first multiply accumulate circuit generates plural first output currents to the first processor, wherein the first processor generates a first neuron value of a second layer according to plural first output currents (the italicized limiatations are drawn to a particular manner operating the claimed device and do not impart any particular structure to the device claim—see MPEP 2114.  In view of compact prosecution, Applicant is made aware of page 17, left column second paragraph which Applicant would need to overcome if applicant recites these functions as structural limitations or method steps).
Shafiee does not explicitly show the memristor cell comprising a transistor (although Shafiee dies suggest it—see page 16, right column 4th paragraph).  However, it would have been obvious to those having ordinary skill to construct the teachings of Shafiee using memristor cells with access transistors at the time of filing since these were well-known in the art (see Zidan for example, Figure 1-1-2B).) and in order to obtain the benefits of Shafiee’s dot computational device with existing or equivalent technologies.  Such a combination would yield a terminal of the n memristive cells receive a supply voltage.
Regarding claim 2, Shafiee as modified above discloses the control circuit as claimed in claim 1, wherein a first memristive cell of the n memristive cell comprises a switch transistor (in view of the modification above)  and a memristor, wherein a gate terminal of the switch transistor is used as the control terminal of the first memristive cell (see Zidan), a first drain/source terminal of the switch transistor is used as the first terminal of the first memristive cell, a second drain/source terminal of the switch transistor is connected with a first terminal of the memristor, and a second terminal of the memristor is used as the second terminal of the first memristive cell (the modified cell is the same as Applicant’s shown cell).
Regarding claim 4, Shafiee as modified above discloses the control circuit as claimed in claim 2, wherein in a training phase of the neural network system, a resistance value of the memristor is tuned (again, does not impart structure to the device, but taught on page 17, left column first paragraph).
Regarding claim 5, Shafiee as modified above discloses the control circuit as claimed in claim 4, wherein a neuron connection weight is adjusted according to the tuned resistance value (does not impart structure, but taught in abstract and this is the definition of training).
Regarding claim 6, Shafiee as modified above discloses the control circuit as claimed in claim 2, further comprises: a second multiply accumulate circuit comprising n memristive cells, wherein first terminals of the n memristive cells receive the supply voltage, second terminals of the n memristive cells are connected with a second bit line, and control terminals of the n memristive cells are respectively connected with n word lines, a processing circuit comprising the first processor and a second processor, wherein the second processor is connected with the second bit line, wherein in the application phase of the neural network system, the first neuron value storage circuit controls the n word lines according to the binary codes of the n neuron values, so that the second multiply accumulate circuit generates plural second output currents to the second processor, wherein the second processor generates a second neuron value of the second layer according to plural second output currents; and a second neuron value storage circuit comprising a first register and a second register, wherein the first register is connected with the first processor to store the first neuron value of the second layer, and the second register is connected with the second processor to store the second neuron value of the second layer (see Figure 2, page 14, right, first paragraph).
Regarding claim 7, Shafiee as modified above discloses the control circuit as claimed in claim 1, wherein the binary codes of the n neuron values of the first layer are L-bit values, and the first neuron value storage circuit sequentially provides one bit of the n neuron values for L times to control the n word lines of the first multiply accumulate circuit, so that the first multiply accumulate circuit generates the first output current for L times (see Figure 2, page 14, right, first paragraph).
Regarding claim 8, Shafiee as modified above discloses the control circuit as claimed in claim 7, wherein the first processor comprises: an analog-to-digital converter receiving and converting the L first output currents into L output data (see Figure 1, b, ADC); and a digital computing circuit (Add) for generating the first neuron value of the second layer according to the L output data.
Regarding claim 9, Shafiee as modified above discloses the control circuit as claimed in claim 8, wherein after the products of the L output data and the power of 2 are accumulated, the first neuron value of the second layer is acquired (see Figure 2, page 14, right, first paragraph).
Regarding claim 10, Shafiee as modified above discloses the control circuit as claimed in claim 8, further comprising a voltage clamping circuit, wherein the voltage clamping circuit is connected with the first bit line (sample/hold), and a voltage of first bit line is fixed at a bias voltage by the voltage clamping circuit, wherein the L first output currents are transmitted to the analog-to-digital converter through the voltage clamping circuit.
Regarding claims 12 and 13, Shafiee as modified above discloses the control circuit as claimed in claim 8, wherein the digital computing circuit comprises: an adder, wherein a first input terminal of the adder receives the output data; and a shift register, wherein an input terminal of the shift register is connected with an output terminal of the adder, and an output terminal of the shift register is connected with a second input terminal of the adder, wherein the output terminal of the adder generates an accumulated value to the shift register, wherein after the accumulated value is shifted for one bit by the shift register, a shifted data a is generated and inputted into the second input terminal of the adder (see page 17, left column, second paragraph shift and add circuitry).
Regarding claims 14 and 15, Shafiee as modified above discloses the control circuit as claimed in claim 8, wherein the output data is a L-bit output data, and the digital computing circuit comprises: a L-bit adder, wherein a first input terminal of the L-bit adder receives the L-bit output data, a second input terminal of the L-bit adder receives a L-bit registered data, and an output terminal of the L-bit adder generates a (L+1)-bit accumulated data; and a L-bit register, wherein an input terminal of the L-bit register is connected with the output terminal of the L-bit adder to receive a first L bits of the (L+1)-bit accumulated data as the L-bit registered data, and an output terminal of the L-bit register generates the L-bit registered data (see page 19, left column, 4th paragraph).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee (see IDS, “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”) in view of Zidan (US 2018/0166134) and further in view of Danial (“Two-terminal floating-gate transistors with a low-power memristive operation mode for analogue neuromorphic computing”—see attached).
Regarding claim 3, Shafiee as modified above discloses the control circuit as claimed in claim 2, but fails to teach the memristor is a floating gate transistor, wherein a first drain/source terminal of the floating gate transistor is connected with the second drain/source terminal of the switch transistor, and a second drain/source terminal of the floating gate transistor is used as the second terminal of the first memristive cell.
However, such a floating gate memsitor configuration was known at the time of filing and it would have been obvious to those having ordinary skill at the time of filing to implement this configuration with the device of Shafiee in order to use know CMOS technologies for constructing floating gates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches various embodiments of memristive neural network arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824